Cobb, J.
1. The provisions of section 73 of the Renal Code should not be given in a charge in the trial of a murder case, when there is nothing in the evidence or the statement of the accused from which a jury could find that there was a mutual combat between the deceased and the accused. Mell v. State, and cases cited, ante, 78.
2. There was in the present case neither direct evidence nor the proof of any circumstances, nor anything in the statement of the accused, from which a jury would be authorized to find there was a mutual combat between the deceased and the accused.

Judgment reversed.


All the Justices concurring, except Lumpkin, P. J., and Little, L., absent.